Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 25, 26, 29, 31, 34, 35, 38, 40, 43, 45 and 47are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US Pub. No: 2016/0183241 A1) in view of XU et al. (US Pub. No: 2019/0124651 A1).
	Regarding claim 25, LEE et al. teach a method implemented by a first user equipment (UE) (see Abstract and Fig.19, first_UE), wherein the method comprises: sending a first message to a network device (see Fig.19, BS/network device) for requesting a sidelink resource used for transmissions between UEs (see Fig.19 and para [0322] wherein a first UE 1909 that desires D2D communication transmits, to a BS 1901, a request message for D2D communication in operation S1910 & the corresponding request message may include radio resource allocation request information and also the transmission of the request message may further include assistance information for D2D communication, is mentioned), wherein the first message comprises an identification of a second UE (see para [0322] wherein the
transmission of the request/first message from first UE may further include assistance information for D2D communication and the assistance information may include information required for a UE to be assigned with radio resources for executing D2D communication, such as ID information of an adjacent/second UE that desires D2D communication, is mentioned);  
receiving a second message from the network device, wherein the second message comprises information indicating a target sidelink resource (see Fig.19, para [0323] wherein the radio resource allocation message that the BS 1901 transmits to the first UE 1909 may include a radio resource to be used for D2D communication in operation S1920 and also additionally include assistance information for D2D communication, for example, the assistance information that the BS transmits to the first UE may include D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information, etc. is mentioned); and 
transmitting data to the second UE using a resource which is among the target sidelink resource and wherein the resource is capable of being listened to by the second UE (see para [0325] wherein the first UE 1909 that is assigned with the radio resource for D2D, executes D2D communication with at least one second UE 1902 using the corresponding radio resource in operation S1930, is mentioned and also see para [0342] wherein the first UE that is assigned with the resources may execute D2D communication with the second UE, for D2D communication, using the corresponding radio resource, is mentioned).
 LEE et al. teach the above method comprising transmitting data to the second UE using a resource which is among the target sidelink resource as mentioned above, but  LEE et al. is silent in teaching the above method comprising transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE.
However, XU et al. teach a method (see Abstract) comprising transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE
interfaces according to the communication gap configuration, and communicates based on the communication gap configured with other UE/second_UE and the UE/first_UE is allowed to support operations with other UE/second_UE, is mentioned and also see para [0062] wherein the UE configures a communication gap between UE interfaces according to information on a configuration of the communication gap issued by the BS, and communicates based on the communication gap/ PC5_communication_gap configured & UE is allowed to support operations with other/second UE, is mentioned   and also see paragraphs [0015] & [0086]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of LEE et al. to include transmitting data to the second UE using a resource which is among the target sidelink resource according to a gap configuration of the second UE, disclosed by  XU et al. in order to provide an effective mechanism for efficiently supporting PC5 and Uu operations of V2X service for UEs in wireless communication system.

Regarding claim 26, LEE et al. and XU et al. together teach the method of claim 25.
LEE et al. further teaches the method of claim 25, wherein the target sidelink resource is determined according to a configuration of the second UE (see paragraphs [0242] wherein the BS 1101 may transmit radio resource allocation information to the first UE 1109 based on the BSR for D2D communication with a second UE 1102, received from the first UE 1109, is mentioned and also see para [0323]).
XU et al. further teach the method of claim 25, wherein the configuration is a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE
interfaces according to the communication gap configuration and communicates based on the communication gap configured with other UE/second_UE and the UE/first_UE is allowed to support operations with other UE/second_UE, is mentioned and also see para [0062]) (and the same motivation is maintained as in claim 25).
Regarding claim 29, LEE et al. and XU et al. together teach the method of claim 25.
LEE et al. further teach the method of claim 25, wherein the configuration of the second UE is obtained from the network device (see para [0323] wherein the radio resource allocation message/second_message that the BS 1901/network device transmits to the first UE 1909 additionally including assistance information/configuration information for D2D communication, for example, the assistance information/configuration information that the BS transmits to the first UE including D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information/identification information, adjacent UE location information of the second device/local identifier of the second device, is mentioned).
Regarding claim 31, LEE et al. and XU et al. together teach the method of claim 25.
LEE et al. further teach the method of claim 25, wherein the identification of the second UE comprises a local identifier of the second UE or a destination address index value of the second UE (see paragraphs [0322] & [0323]).
Regarding claim 34, LEE et al. teach First user equipment (UE) (see Abstract and Figures 19 & 38, first_UE), comprising: a transceiver configured for messaging (see Fig.38, Transmitting unit/Receiving unit and para [0494]); a memory coupled to the transceiver and configured to store instructions (see Fig.38, block 3810 and para [0494]); and a processor configured to execute the instructions stored in the memory (see Fig.38, block 3810 and para [0494]), wherein when the processor executes the instruction stored in the memory (see paragraph [0495]), the first UE is configured to cause the transceiver to: send a first message to a network device for requesting a sidelink resource used for transmissions between terminals (see Fig.19 and para [0322] wherein a first UE 1909 that desires D2D communication transmits, to a BS 1901, a request message for D2D communication in operation S1910 & the corresponding request message may include radio resource allocation request information and also the transmission of the request message may further include assistance information for D2D communication, is mentioned), wherein the first message comprises an identification of a second UE (see para [0322] wherein the transmission of the request/first message from first UE may further include assistance information for D2D communication and the assistance information may include information required for a UE to be assigned with radio resources for executing D2D communication, such as ID information of an adjacent/second UE that desires D2D communication, is mentioned); 
receive a second message from the network device, wherein the second message comprises information indicating a target sidelink resource (see Fig.19, para [0323] wherein the radio resource allocation message that the BS 1901 transmits to the first UE 1909 may include a radio resource to be used for D2D communication in operation S1920 and also additionally include assistance information for D2D communication, for example, the assistance information that the BS transmits to the first UE may include D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information, etc. is mentioned); and
transmit data to the second UE, using a resource which is among the target sidelink resource and wherein the resource is capable of being listened to by the second UE (see para [0325] wherein the first UE 1909 that is assigned with the radio resource for D2D, executes D2D communication with at least one second UE 1902 using the corresponding radio resource in operation S1930, is mentioned and also see para [0342] wherein the first UE that is assigned with the resources may execute D2D communication with the second UE, for D2D communication, using the corresponding radio resource, is mentioned).
 LEE et al. teach the above UE comprising transmitting data to the second UE using a resource which is among the target sidelink resource as mentioned above, but  LEE et al. is silent in teaching the above UE comprising transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE. 
However, XU et al. teach first UE (see Abstract & Fig.3/Fig.4, UE) comprising transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE interfaces according to the communication gap configuration, and communicates based on the communication gap configured with other UE/second_UE and the UE/first_UE is allowed to support operations with other UE/second_UE, is mentioned and also see para [0062] wherein the UE configures a communication gap between UE interfaces according to information on a configuration of the communication gap issued by the BS, and communicates based on the communication gap/ PC5_communication_gap configured & UE is allowed to support operations with other/second UE, is mentioned  and also see paragraphs [0015] & [0086]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE of LEE et al. to include transmitting data to the second UE using a resource which is among the target sidelink resource according to a gap configuration of the second UE, disclosed by  XU et al. in order to provide an effective mechanism for efficiently supporting PC5 and Uu operations of V2X service for UEs in wireless communication system.
Regarding claim 35, LEE et al. and XU et al. together teach the first UE of claim 34.
LEE et al. further teaches the first UE of claim 34, wherein the target sidelink resource is determined according to a configuration of the second UE (see paragraphs [0242] wherein the BS 1101 may transmit radio resource allocation information to the first UE 1109 based on the BSR for D2D communication with a second UE 1102, received from the first UE 1109, is mentioned and also see para [0323]).
XU et al. further teach the first UE of claim 34, wherein the configuration is a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE
interfaces according to the communication gap configuration and communicates based on the communication gap configured with other UE/second_UE and the UE/first_UE is allowed to support operations with other UE/second_UE, is mentioned and also see para [0062]) (and the same motivation is maintained as in claim 34).
Regarding claim 38, LEE et al. and XU et al. together teach the first UE of claim 34.
LEE et al. further teach the first UE of claim 34, wherein the configuration of the second UE is obtained from the network device (see para [0323] wherein the radio resource allocation message/second_message that the BS 1901/network device transmits to the first UE 1909 additionally including assistance information/configuration information for D2D communication, for example, the assistance information/configuration information that the BS transmits to the first UE including D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information/identification information, adjacent UE location information of the second device/local identifier of the second device, is mentioned).
Regarding claim 40, LEE et al. and XU et al. together teach the first UE of claim 34.
LEE et al. further teach the first UE of claim 34, wherein the identification of the second UE comprises a local identifier of the second UE or a destination address index value of the second UE (see paragraphs [0322] & [0323]).
Regarding claim 43, LEE et al. teach a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause first user equipment (UE) (see Abstract and Fig. 19/first_UE & Fig.38, block controller/processor inside first_UE and para [0494]) to: send a first message to a network device for requesting a sidelink resource used for transmissions between terminals (see Fig.19 and para [0322] wherein a first UE 1909 that desires D2D communication transmits, to a BS 1901, a request message for D2D communication in operation S1910 & the corresponding request message may include radio resource allocation request information and also the transmission of the request message may further include assistance information for D2D communication, is mentioned), wherein the first message comprises an identification of a second UE (see para [0322] wherein the transmission of the request/first message from first UE may further include assistance information for D2D communication and the assistance information may include information required for a UE to be assigned with radio resources for executing D2D communication, such as ID information of an adjacent/second UE that desires D2D communication, is mentioned); 
receive a second message from the network device, wherein the second message comprises information indicating a target sidelink resource (see Fig.19, para [0323] wherein the radio resource allocation message that the BS 1901 transmits to the first UE 1909 may include a radio resource to be used for D2D communication in operation S1920 and also additionally include assistance information for D2D communication, for example, the assistance information that the BS transmits to the first UE may include D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information, etc. is mentioned); and
transmit data to the second UE, using a resource which is among the target sidelink resource and wherein the resource is capable of being listened to by the second UE (see para [0325] wherein the first UE 1909 that is assigned with the radio resource for D2D, executes D2D communication with at least one second UE 1902 using the corresponding radio resource in operation S1930, is mentioned and also see para [0342] wherein the first UE that is assigned with the resources may execute D2D communication with the second UE, for D2D communication, using the corresponding radio resource, is mentioned).
 LEE et al. teach the above computer program product comprising transmitting data to the second UE using a resource which is among the target sidelink resource as mentioned above, but  LEE et al. is silent in teaching the above computer program product comprising transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE. 
However, XU et al. teach a system (see Abstract & Fig.3/Fig.4, UE) comprising transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE interfaces according to the communication gap configuration, and communicates based on the communication gap configured with other UE/second_UE and the UE/first_UE is allowed to support operations with other UE/second_UE, is mentioned and also see para [0062] wherein the UE configures a communication gap between UE interfaces according to information on a configuration of the communication gap issued by the BS, and communicates based on the communication gap/ PC5_communication_gap configured & UE is allowed to support operations with other/second UE, is mentioned  and also see paragraphs [0015] & [0086]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above computer program product of LEE et al. to include transmitting data to the second UE using a resource which is among the target sidelink resource according to a gap configuration of the second UE, disclosed by  XU et al. in order to provide an effective mechanism for efficiently supporting PC5 and Uu operations of V2X service for UEs in wireless communication system.
Regarding claim 45, LEE et al. and XU et al. together teach the computer program product of claim 43.
LEE et al. further teaches the computer program product of claim 43, wherein the target sidelink resource is determined according to a configuration of the second UE (see paragraphs [0242] wherein the BS 1101 may transmit radio resource allocation information to the first UE 1109 based on the BSR for D2D communication with a second UE 1102, received from the first UE 1109, is mentioned and also see para [0323]).
XU et al. further teach the computer program product of claim 43, wherein the configuration is a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE interfaces according to the communication gap configuration and communicates based on the communication gap configured with other UE/second_UE and the UE/first_UE is allowed to support operations with other UE/second_UE, is mentioned and also see para [0062]) (and the same motivation is maintained as in claim 43).
Regarding claim 47, LEE et al. and XU et al. together teach the computer program product of claim 43.
LEE et al. further teach the computer program product of claim 43, wherein the identification of the second UE comprises a local identifier of the second UE or a destination address index value of the second UE (see paragraphs [0322] & [0323]).

Allowable Subject Matter
6.	Claims 27, 33, 36, 42, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s amendment of independent claims 25, 34 and 43 necessitated new citations and explanations of the references as presented in the current office action.
8.	Applicant’s arguments in pages 9-12 of amended independent claims  25, 34 and 43, w.r.t. reference Feng filed on 10/24/2022 are moot under the grounds of rejection made over LEE et al. (US Pub. No: 2016/0183241 A1) in view of XU et al. (US Pub. No: 2019/0124651 A1) as presented in the current office action.
9.	In pages 12-13 of Applicant’s Remarks, regarding amended independent claims 25, 34 and 43, Applicant further mentions that the combinations of Feng and Xu, and Feng, in view of Xu in further view of Lee fail to teach a first user equipment requiring transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE and wherein the resource is capable of being listened to by the second UE.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
	LEE et al. clearly teach transmitting data to the second UE using a resource which is among the target sidelink resource and wherein the resource is capable of being listened to by the second UE (see para [0325] wherein the first UE 1909 that is assigned with the radio resource for D2D, executes D2D communication with at least one second UE 1902 using the corresponding radio resource in operation S1930, is mentioned and also see para [0342] wherein the first UE that is assigned with the resources may execute D2D communication with the second UE, for D2D communication, using the corresponding radio resource, is mentioned).
XU et al. clearly teach transmitting data to the second UE using a resource which is among the target sidelink resource according to a configuration of discontinuous reception (DRX) and/or a gap configuration of the second UE (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE
interfaces according to the communication gap configuration, and communicates based on the communication gap configured with other UE/second_UE and the UE/first_UE is allowed to support operations with other UE/second_UE, is mentioned and also see para [0062] wherein the UE configures a communication gap between UE interfaces according to information on a configuration of the communication gap issued by the BS, and communicates based on the communication gap/ PC5_communication_gap configured & UE is allowed to support operations with other/second UE, is mentioned   and also see paragraphs [0015] & [0086]), and thus LEE et al. in combination with XU et al. together teach all the limitations of amended independent claims 25, 34 and 43, as already mentioned above under Claim Rejections.
	

10.	The rejection of all other claims is already mentioned above under Claim Rejections. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	WU et al. (US Pub. No: 2018/0199312 A1) disclose mechanisms for sidelink information transmission in wireless communication system.
	Novlan et al. (US Pub. No: 2014/0328329 A1) disclose a method for configuring one or multiple pools of Device-to-Device (D2D) communication resources in wireless communication system.
	LOEHR et al. (US Pub. No: 2017/0257876 A1) disclose methods for allocating radio resources to sidelink logical channels when performing a logical channel prioritization procedure in wireless communication system.
	Wang et al. (US Pub. No: 2019/0059096 A1) disclose mechanisms for extended Scheduling Requests (SRs) that convey additional scheduling information, such as a priority indication in wireless communication system.
	KWON (US Pub. No: 2016/0044678 A1) disclose mechanisms for supporting a buffer status report associated with a device-to-device (D2D) communication in wireless communication system.
	Zhao (US Pat. No: 11,438,842 B2) discloses a method and device for configuring communication so as to address the problem in the related art that the D2D receiving UE needs to listen constantly to the system broadcast or the preconfigured D2D receive resources and thus may consume significant power.
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	12/15/2022